Citation Nr: 0321662	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  03-01 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating action of the RO.  The 
veteran submitted a notice of disagreement in April 2002 and 
the RO issued a statement of the case later that same month.  
A substantive appeal was received in January 2003.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2002), a Deputy Vice Chairman of the Board has 
granted a motion for advancement on the docket in this case 
due to the veteran's advanced age and health condition. 

In June 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  


REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in April 2002, at which time the 
statement of the case (SOC) was issued.  Pursuant to the 
Board's development, additional evidence consisting of the 
report of a July 2003 examination for VA, has been added to 
the record.  However, the Board is unable to adjudicate the 
claim on appeal on the basis of such evidence at this time.  

In this regard, the Board notes that the provisions of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, recently 
has been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, a remand of this matter for RO 
consideration of the claim in light of the additional 
evidence received is the most appropriate course of action, 
at this juncture.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
action requested herein, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  If 
the claim is again denied, the supplemental statement of the 
case issued to the veteran and his representative that 
explains the bases for the denial must include citation to 
the pertinent regulations implementing the VCAA (i.e., 
38 C.F.R. §§ 3.102 and 3.159).   

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

2.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim for a TDIU in light of all pertinent 
evidence (to particularly include all 
evidence added to the record since the 
April 2002 SOC) and all pertinent legal 
authority.  

3.  If the claim for a TDIU is denied, the 
RO must furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case (to include citation 
to all additional legal authority 
considered-including 38 C.F.R. §§ 3.102 
and 3.1599-discussion of all pertinent 
evidence and legal authority, and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




